DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 08/16/2019 and 11/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the numeral 118 is used to point to the housing and not to the diaphragm as stated in the Specification filed on 05/18/2019.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by an Examiner’s amendment. See MPEP § 1302.04(a).
The following title is suggested: “Implantable Pressure Sensor”.
Claim Objections
Claims 3-4, 12-13 and 18-19 are objected 

to because of the following informalities:  

- Claim 3 states “the contact pressure”.  The Examine suggests to change said limitation to “a contact pressure”.
	
- Claim 12 states “the inlet port” and “the outlet port”. The Examine suggests to change said limitations to “an inlet port” and “an outlet port”.

- Claim 18 states “the calibration method”. The Examine suggests to change said limitation to “the calibration event”.

Dependent claim(s) of objected to claim(s) is/are likewise objected to.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

And

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14-18 are rejected
 
under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Burke et al. (US 20160303318; hereinafter “Burke”).
Regarding independent claim 1, Burke discloses 

 a device (30; Figures 1, 2A-2D and 3) comprising: a housing (50 and 56; Figures 1, 2A-2D and 3) enclosing a chamber (created by the diaphragm 40 and the lower surface 60; Figures 1, 2A-2D and 3) and having at least one port (58; Figures 1, 2A-2D and 3) that communicates with the chamber (created by the diaphragm 40 and the lower surface 60; [0024]; Figures 1, 2A-2D and 3), a pressure sensor (301; Figures 1, 2A-2D and 3; [0034-0035]) receiving fluid pressure from the chamber (the strain gauge sensor 301 measures the amount of strain experienced by the diaphragm 40; where the strain of the diaphragm 40 is due to the amount of fluid pressure present between the diaphragm 40 and the lower surface 60; therefore, the strain gauge 301 receives fluid pressure from the area between the diaphragm 40 and the lower surface 60; [0034-0035 and 0037]), the chamber (created by the diaphragm 40 and the lower surface 60; Figures 1, 2A-2D and 3) having a compliance ([0025]) that exhibits a marked change in volumetric stiffness repeatably at a fixed pressure (a marked volumetric stiffness will be present when the portions or parts of the diaphragm 40 abuts the top surface 53 since the surface 53 acts as a mechanical stop for the diaphragm 40, as seen in Figure 2C; this will happen at every instance throughout time in which the area between the diaphragm 40 and the lower surface 60 is filled with liquid to its fixed or desired volume, i.e. the area between the diaphragm 40 and the lower surface 60 will exhibit the volumetric stiffness repeatably at a fixed pressure; Figures 1, 2A-2D and 3; [0029]).

Regarding dependent claim 2, Burke discloses
 
a flexible wall portion (40; Figures 1, 2A-2D and 3) forming part of a wall (diaphragm 40 is a flexible wall that makes part of the chamber created by the diaphragm 40 and the lower surface 60; See Figures 1, 2A-2D and 3) of the chamber (created by the diaphragm 40 and the lower surface 60; Figures 1, 2A-2D and 3), a sealed cavity (52; Figures 1, 2A-2D and 3; [0023]) divided from the chamber (created by the diaphragm 40 and the lower surface 60) by the flexible wall portion (the sealed chamber 52 is divided from the chamber created by the diaphragm 40 and the lower surface 60 by the diaphragm 40; See Figures 1, 2A-2D and 3; [0023]), such that an increasing pressure in the chamber (created by the diaphragm 40 and the lower surface 60) causes increasing deflection ([0028-0029]) of the flexible wall portion (40), the sealed cavity (57) being shaped such that as the pressure in the chamber ([0029-0030]) transitions through a first pressure (the diaphragm 40 must transition through the pressure present between the states shown in Figures 2C and 2D in order to reach the state as shown in Figure 2D from the previous state as shown in Figure 2C; [0029-0030]), part of the wall portion (40) transitions from being in contact (as shown in Figure 2C) with a structure (surface 53) of the housing (50 and 56; Figures 1, 2A-2D and 3) to being out of contact (as seen in Figure 2D) with the structure (surface 53).

Regarding dependent claim 3, Burke discloses
 
wherein the flexible wall portion (40) comprises a thin diaphragm ([0025]) and portions of the diaphragm (40) can continue to deflect at pressures above and below the contact pressure (the middle  portion of the diaphragm 40 is capable to continue deflection at a pressure which is above the pressure required to place the diaphragm 40 into contact with surface 53, i.e. contact pressure; and portions of the diaphragm 40 are capable of deflections below the pressure required to place the diaphragm 40 into contact with surface 53; See 1, 2A-2D and 3).

Regarding dependent claim 4, Burke discloses
 wherein the flexible wall portion (40) is out of contact (as seen in Figure 2D) with the structure (surface 53) at pressures below the first pressure (the diaphragm 40 is out of contact with the surface 53 at pressures below the pressure present between the states shown in Figures 2C and 2D; Figures 2C and 2D), and in contact (as seen in Figure 2C) with the structure (surface 53) at pressures above the first pressure (the diaphragm 40 is in contact with the surface 53 at pressures above the pressure present between the states shown in Figures 2C and 2D; Figures 2C and 2D).

Regarding dependent claim 5, Burke discloses
 
wherein there is no additional detector (as seen from Figures 1, 2A-2D and 3, there is no additional detector to determine a contact of the diaphragm 40 with the housing 50 and 56 or with the cavity 52) for determining contact of the flexible wall portion with the housing or cavity (as seen from Figures 1, 2A-2D and 3, there is no additional detector to determine a contact of the diaphragm 40 with the housing 50 and 56 or with the cavity 52).

Regarding dependent claim 6, Burke discloses
 
wherein the pressure sensor (301; Figures 1, 2A-2D and 3) is located in the housing (Figure 3 demonstrates that the strain gauge 301 is located within the housing made up by elements 50 and 56).

Regarding dependent claim 7, Burke discloses
 
wherein the pressure sensor (301; Figures 1, 2A-2D and 3) is within an enclosure (the strain gauge 301 is located within enclosure 52; Figure 3) sealed ([0023]) from the chamber (the enclosure 52 is sealed from the chamber created by the diaphragm 40 and the lower surface 60 by use of the diaphragm 40; See Figure 3) by a flexible membrane (40), the enclosure (52) being filled with an incompressible liquid (enclosure 52 is filled with a two-phase fluid, were a two-phase fluid is made up of gas and liquid; being that liquids are non-compressible, then the enclosure 52 is filled with a incompressible liquid; [0023]).

Regarding dependent claim 8, Burke discloses
 wherein at least one port (58) includes connection for flexible tubing (the port 58 is connected to valve 26 through the use of tubing; were the tubing has a degree of flexibility based upon the mount of external force being applied to it; therefore, the port 58 provides a connection to the flexible tubing used to connect to valve 26; See Figures 1, 2A-2D and 3; [0024]).

Regarding dependent claim 9, Burke discloses
 
wherein the housing (50 and 56; See Figures 1, 2A-2D and 3) includes an inlet port (58; [0024]) and an outlet port (59; [0024]) and both inlet and outlet ports (58 and 59) include connection for flexible tubing (the port 58 is connected to valve 26 through the use of tubing and the port 59 is connected to valve 28 through the use of tubing; were the tubing has a degree of flexibility based upon the mount of external force being applied to it; therefore, the port 58 provides a connection to the flexible tubing used to connect to valve 26 and the port 59 provides a connection to the flexible tubing used to connect to valve 28; See Figures 1, 2A-2D and 3; [0024]).

Regarding dependent claim 10, Burke discloses 

an interface (monitoring circuit 45 connects the sensor 301 with the controller 92; [0036-0037]; See Figure 3) from the pressure sensor (301; Figure 3) to a controller (92; Figure 3).

Regarding dependent claim 11, Burke discloses
 
a controller (92) connected to the pressure sensor (controller 92 is connected to the sensor 301 through the interface of monitoring circuit 45; See Figure 3), an external communications interface (external programmer 34 is connected with the electronics module 32, which includes the controller 92, through the use of a wireless data transfer link to a wireless communication transceiver within the module 32; [0022 and 0038]; See Figure 3) connected with the controller (92) and a power supply connected to supply power to the controller (a power source must be connected to the controller 92 so that the controller 92 operates).

Regarding dependent claim 12, Burke discloses 

wherein a first flexible tube extending from the inlet port (the port 58 is connected to valve 26 through the use of tubing; were the tubing has a degree of flexibility based upon the mount of external force being applied to it; therefore, the port 58 provides a connection to the flexible tubing used to connect to valve 26; See Figures 1, 2A-2D and 3; [0024]) and a second flexible tube extending from the outlet port (the port 59 is connected to valve 28 through the use of tubing; were the tubing has a degree of flexibility based upon the mount of external force being applied to it; therefore, the port 59 provides a connection to the flexible tubing used to connect to valve 28; See Figures 1, 2A-2D and 3; [0024]).
	
Regarding dependent claim 14, Burke discloses 

a processor (32; Figure 3) programmed ([0036]) to process data ([0035, 0037]) from the pressure sensor (301; [0035 and 0037]) in a calibration method ([0022, 0035 and 0037]) comprising identifying a pressure data point (measured strain from the monitoring circuit 45; [0037]) from the pressure sensor (301; [0035 and 0037]) that corresponds with a time (measurement time; [0037]) when the compliance of the chamber changes (the strain gauge measurement is indicative of when the diaphragm 40 undergoes any sort of change such as deflection, i.e. when the compliance of the chamber changes; [0035 and 0037]).

Regarding dependent claim 15, Burke discloses

 wherein the program ([0035-0037]) identifies the time (measurement time; [0037]) when the compliance of the chamber changes (the strain gauge measurement is indicative of when the diaphragm 40 undergoes any sort of change such as deflection, i.e. when the compliance of the chamber changes; [0035 and 0037]) by identifying a knee feature (change in pressure measurement; [0035, 0037 and 0040-0041]) in a pressure data series (measured throughout time; [0035 and 0037]) recorded over the duration of a calibration event ([0022, 0035 and 0037]).

Regarding dependent claim 16, Burke discloses 
wherein the program ([0035-0037]) identifies a knee feature (change in pressure measurement; [0035, 0037 and 0040-0041]) according to distinct changes in gradient of pressure (the strain gauge measurement is indicative of when the diaphragm 40 undergoes any sort of change such as deflection due to the amount of pressure being exhibited in the chamber; [0035 and 0037]) over time (measured throughout time; [0035 and 0037]).

Regarding dependent claim 17, Burke discloses 

wherein the program ([0035-0037]) sets a zero offset (the calibration of the sensor is done using strain gauge measurements of the diaphragm 40 between a flat, resting state position  to the maximum upward position of the diaphragm 40; thus indicates that the calibration is determined to create a zero offset for the sensor 301; [0035]) for use in relation to the pressure sensor (301; Figure 3) based on the recorded output of the pressure (strain gauge 301 pressure measurements at the measurement time; [0035 and 0037]) at the identified time ([0035 and 0037]).

Regarding dependent claim 18, Burke discloses
 
wherein the program ([0036]) sets a zero offset (the calibration of the sensor is done using strain gauge measurements of the diaphragm 40 between a flat, resting state position  to the maximum upward position of the diaphragm 40; thus indicates that the calibration is determined to create a zero offset for the sensor 301; [0035]) for use in relation to the pressure sensor (301; Figure 3) based on the result of multiple instances (strain gauge 301 pressure measurements at the measurement time; [0035 and 0037]) of the calibration method ([0022, 0035 and 0037]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103
 as being unpatentable over Burke in view of Hakim (US 3,601,128).
Regarding dependent claim 13, Burke teaches
 an device (100; Figures 1, 2A-2D and 3) comprising an assembly (30; Figures 1, 2A-2D and 3) as claimed in claim 12 (see the rejection of claim 12 above) and a valve (28; Figures 1, 2A-2D and 3) connected with the flexible tube extending from the outlet port (the port 59 is connected to valve 28 through the use of tubing; were the tubing has a degree of flexibility based upon the mount of external force being applied to it; therefore, the port 59 provides a connection to the flexible tubing used to connect to valve 28; See Figures 1, 2A-2D and 3; [0024]).
Burke does not expressly teaches the device being a hydrocephalus shunt and the valve being a shunt valve.
However, Hakim teaches the device being a hydrocephalus shunt (10, 12, 14 and 16; Figure 1; Column 1, Lines 28-69) and the valve (14; Figure 1) being a shunt valve (Column 1, Lines 28-69; Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Hakim’s teaching of the hydrocephalus shunt and implementing the shunt valve as Burkes’ valve in order to result in a system that reduces or prevents clogging of the system and making sure that the device operates a at a higher efficiency (See Hakim Column 1, Lines 23-32).

Claim 19 is rejected under 35 U.S.C. 103 
as being unpatentable over Burke in view of Sgourakes (US 20010027677).
Regarding dependent claim 19, Burke teaches
 
the program ([0036]), multiple instances (strain gauge 301 pressure measurements at the measurement time; [0035 and 0037]) of the calibration method ([0022, 0035 and 0037]) and calculating a new zero offset (the calibration of the sensor is done using strain gauge measurements of the diaphragm 40 between a flat, resting state position  to the maximum upward position of the diaphragm 40; thus indicates that the calibration is determined to create a zero offset for the sensor 301; [0035]) for the pressure sensor (301; Figure 3).
Burke teaches the results of multiple instances and creating a new zero offset for the pressure sensor but does not expressly teach comparing results and discarding some of the results for calibration of a pressure sensor.
However, Sgourakes teaches comparing results ([0224]) and discarding some of the results ([0224]) for calibration of a pressure sensor ([0224]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Sgourakes’ teaching of comparing results and discarding some of the results to calculate Burke’s new zero offset for the pressure sensor in order to acquire a better calibration of the pressure sensor, thus increasing the accuracy and reliability of the measurements of the pressure sensor (See Sgourakes [0224]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/DAVID L SINGER/Primary Examiner, Art Unit 2856